
	
		I
		111th CONGRESS
		1st Session
		H. R. 2404
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. McGovern (for
			 himself, Mr. Jones,
			 Ms. Edwards of Maryland,
			 Mr. Duncan,
			 Mr. Tierney,
			 Mr. Paul, Mr. Sestak, Mr.
			 Whitfield, Mr. Berry,
			 Mr. Rohrabacher,
			 Ms. Schakowsky,
			 Mr. Bartlett,
			 Mr. Payne,
			 Ms. Shea-Porter,
			 Mr. Hinchey,
			 Mr. Olver,
			 Ms. Woolsey,
			 Mr. Cohen,
			 Mr. Hare, Ms. Kilpatrick of Michigan,
			 Mr. Ellison,
			 Mr. Kucinich,
			 Mr. McDermott,
			 Mr. DeFazio,
			 Mr. Grijalva,
			 Mr. Fattah,
			 Ms. Watson,
			 Ms. Clarke,
			 Mr. Lewis of Georgia,
			 Mr. Abercrombie,
			 Mr. Serrano,
			 Mr. Filner,
			 Mr. Welch,
			 Ms. Baldwin,
			 Mr. Hodes,
			 Mr. Ryan of Ohio,
			 Mr. Delahunt,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Christensen,
			 Ms. Kaptur,
			 Ms. Pingree of Maine,
			 Mr. Conyers,
			 Mr. Walz, Ms. Lee of California,
			 Mr. Clay, Mr. Holt, Mr.
			 Capuano, Ms. Tsongas,
			 Mr. Rush, Ms. Sutton, Ms.
			 Waters, Mr. Grayson,
			 Mr. Gutierrez,
			 Mr. Davis of Illinois,
			 Mr. Towns,
			 Ms. Norton,
			 Ms. Richardson,
			 Ms. Moore of Wisconsin,
			 Ms. Corrine Brown of Florida,
			 Mr. Rothman of New Jersey,
			 Ms. Velázquez,
			 Mr. Jackson of Illinois,
			 Ms. Matsui,
			 Mr. Thompson of California,
			 Mr. Kagen,
			 Mr. Doggett,
			 Mr. Schrader,
			 Mr. Oberstar,
			 Mr. Farr, Mr. Braley of Iowa, Mr. Costello, Mr.
			 Perriello, Mr. Polis of
			 Colorado, Ms. Berkley, and
			 Ms. Kilroy) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To require the Secretary of Defense to submit a report to
		  Congress outlining the United States exit strategy for United States military
		  forces in Afghanistan participating in Operation Enduring
		  Freedom.
	
	
		1.Report on Afghanistan exit
			 strategyNot later than
			 December 31, 2009, the Secretary of Defense shall submit to Congress a report
			 outlining the United States exit strategy for United States military forces in
			 Afghanistan participating in Operation Enduring Freedom.
		
